                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                July 29, 2019
                           UNITED STATES DISTRICT COURT
                                                                             David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

ASHLEY LUHELLIER                           §
                                           §
              Plaintiff.                   §
                                           §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:18–CV–00281
                                           §
OYSTER CREEK, TX, ET AL.                   §
                                           §
              Defendants.                  §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       Pending before the Court is Plaintiff’s Response in Opposition to Memorandum

and Recommendation (“Objections”). Dkt. 59. On June 4, 2019, United States District

Judge George C. Hanks, Jr. referred several motions to dismiss to Magistrate Judge

Andrew M. Edison pursuant to 28 U.S.C. § 636(b)(1)(B). See Dkt. 54. On July 10, 2019,

Judge Edison filed a Memorandum and Recommendation (Dkt. 58) recommending that

the pending motions to dismiss be granted and this suit be dismissed.

       On July 24, 2019, Plaintiff filed her Objections. In accordance with 28 U.S.C. §

636(b)(1)(C), this Court is required to “make a de novo determination of those portions

of the [magistrate judge’s] report or specified proposed findings or recommendations to

which objection [has been] made.” After conducting this de novo review, the Court may

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” Id.; see also FED. R. CIV. P. 72(b)(3).
      The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the record. The Court ACCEPTS Judge Edison’s

Memorandum and Recommendation and ADOPTS it as the opinion of the Court. It is

therefore ORDERED that:

      (1)   Judge Edison’s Memorandum and Recommendation (Dkt. 58) is
            APPROVED AND ADOPTED in its entirety as the holding of the Court;

      (2)   Defendant Oyster Creek’s Opposed Motion to Dismiss (Dkt. 16) is
            GRANTED;

      (3)   Defendant Stephen Heckler’s Motion to Dismiss for Failure to State a
            Claim or, Alternatively, to Compel a Reply to Immunity (Dkt. 42) is
            GRANTED;

      (4)   Defendant Village of Surfside Beach’s Motion to Dismiss for failure to
            State a Claim (Dkt. 43) is GRANTED;

      (5)   Defendant Gary Phillips’ Motion to Dismiss for Failure to State a Claim or,
            Alternatively, to Compel a Reply to Immunity (Dkt. 45) is GRANTED;
            and

      (6)   Luhellier’s suit is DISMISSED for failure to state a claim.

      It is so ORDERED.

      SIGNED at Galveston, Texas, this 29th day of July, 2019.


                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




                                          2
